Title: Mary Smith Cranch to Abigail Adams, 14 March 1800
From: Cranch, Mary Smith
To: Adams, Abigail


				
					Dear sister
					[14 March 1800]
				
				There is a great deal of pain: taken to make mischief between you & Mr & Mrs Porter many wish for his birth but I am confident no one who has offer’d would take better care of your things in the house or to whom you could trust them with equal Satefy James Howard is very busy & very abusive, told mr cranch that he heard mr Porter was going, & that it was time he should— he knew his tricks: you have neighbours who do not speak much better I mean to go & see Mr & mrs Porter & guard th[em] against regarding Such edle tales they are hu[…] Many would like it very well to have full Swing liberty to take, borrow, & worse things, & because mr Porter & wife will not suffer it. they mean to do them all the mischief they can— If you was here you would soon Settle the matter— your house will be exposed mush when the carpenters get to Work upon it & will need great care a care which no one but Mrs Porter will take. I shall feel very uneasy to have them leave it.
				I thank you for the oration of Major Jacksons Tis the best composition which has been publish’d full of well chosen words & will be admir’d the more tis Studied—
				we are well, but I have not time to say more only do come on as soon as the roads will let you & be very particular in your directions till you do. the roads are almost impassable at present
				yours affectionately
				
					M Cranch
				
			